                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
 MICHAEL KAUFFMAN,                               :
                               Plaintiff,        :
                                                 :
                        v.                       :                   No. 5:16-cv-04580
                                                 :
 U-HAUL INTERNATIONAL, INC.,                     :
 COLLEGEBOXES, LLC, and                          :
 EMOVE, INC.,                                    :
                  Defendants.                    :
                                                 :

                                             ORDER

       AND NOW, this 24th day of April, 2019, having reviewed the terms of the settlement
agreement in this matter, ECF No. 45; upon consideration of the Joint Motion to Approve
Settlement and to Dismiss with Prejudice, filed March 25, 2019, see ECF No. 43, which the
Court previously denied without prejudice; and for the reasons set forth in the Court’s Opinion
issued today, which made findings of facts and conclusions of law, the Court finds that the terms of
the settlement agreement are a fair and reasonable resolution of a bona fide dispute under the Fair
Labor Standards Act. Based on this, IT IS ORDERED THAT, this case is DISMISSED WITH
PREJUDICE.



                                               BY THE COURT:




                                               /s/ Joseph F. Leeson, Jr.
                                               JOSEPH F. LEESON, JR.
                                               United States District Judge




                                                  1
                                               042419
